Citation Nr: 0411584	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for asthma.

2.  Entitlement to service connection for sinus disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to May 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for asthma; and denied 
a claim for service connection for sinusitis as secondary to 
asthma.  In May 2002, the RO issued a statement of the case 
(SOC) which combined the claims and reframed them as 
entitlement to service connection for a respiratory system 
disorder to include asthma and sinus disease; tacitly 
reopened the asthma claim; and denied the entire claim on the 
merits.  The veteran filed a substantive appeal to the issue 
as stated in June 2002.  In August 2003, a hearing was held 
before the undersigned Veterans Law Judge (VLJ).  The veteran 
has been represented by the American Legion throughout this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The Board notes that the veteran has submitted a timely 
notice of disagreement with the August 2001 decision 
determining, in pertinent part, that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to 


service connection for asthma.  The RO has not issued either 
a statement of the case (SOC) or supplemental statement of 
the case (SSOC) to the veteran which addresses that issue.  
Rather, in the SOC the RO improperly combined the new and 
material asthma issue with the veteran's claim for a sinus 
disorder.  Sinusitis was not addressed in the rating decision 
of May 1970.  Each claim is for a distinct medical disorder, 
and must be viewed separately as shown on the title sheet of 
this decision.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

A March 1970 compensation application reflects that G. 
Thurmond, M.D., and A. H. Baehr, M.D., treated the veteran's 
asthma.  A private note received in July 2002 reflects that 
the Family Doctors treated the veteran's asthma.  In the 
August 2003 hearing before the undersigned, the veteran 
indicated that I. Goldman, M.D., A. Scalco, M.D., J. H. 
Phillips, M.D., T. Canale, M.D., and W. Lake, M.D. treated 
his asthma and sinus disease.  The veteran also indicated 
that he was afforded post-service physical examinations 
during his long employment with a railroad company.  Clinical 
documentation of the cited treatment and reports of the 
physical examinations are not of record.  VA should obtain 
all relevant VA and private records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran was afforded VA compensation examination in 
January 2002 which determined that his unit transfers during 
active service did not exacerbate his asthma.  In the 
hearings held in September 2002 and August 2003, the veteran 
asserted that the rigor of military training, including field 
exercises and mountain climbing at Fort Carson, Colorado, 
increased the severity of his asthma.  Given the veteran's 
assertion, the Board finds that VA examination determining 
whether the veteran's training during active service 
increased the severity of his asthma would 


be helpful.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The statutes and regulations governing the adjudication of 
claims for VA direct that, upon receipt of a complete or 
substantially complete application, VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate his claim.  VA shall make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was 
apparently not provided with a VCAA notice which informed him 
of the evidence needed to support his application to reopen 
his claim for service connection for asthma and what actions 
he needed to undertake.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2. The RO should contact the veteran and 
request that he provide reports of his 
post-service physical examinations.  The 
RO should also request that he 


provide information as to all treatment 
of his asthma and sinus disease, 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact Dr. Thurmond, Dr. Baehr, Dr. 
Goldman, Dr. Scalco, Dr. Phillips, Dr. 
Canale, Dr. Lake, the Family Doctors, 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
claims file.  

3. After the additional medical records 
have been received, the RO should 
schedule the veteran for VA 
compensation examination to determine 
the current nature and severity of his 
asthma and sinus disease.  Send the 
claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review 
was conducted.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
asthma or sinus disease had its onset 
during active service; is etiologically 
related to or increased in severity 
beyond its natural progression as a 
result of the activities performed 
during his active service; or is in any 
other way causally related to his 
active service?   

4. The RO should then issue a SSOC to 
the veteran which addresses the issue 
of whether new and material evidence 
has been received to reopen the 
veteran's claim of entitlement to 
service connection for asthma as a 
separate issue from his claim for 
service connection for a sinus 
disorder.  The veteran and his 
accredited representative should be 
given the opportunity to respond to the 
SSOC.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for sinus disease.  If the 
benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be 
given the opportunity to respond to the 
SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





